DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1, 3, and 5-29 are pending and Claims 1, 3, 5-18, 21-23, 26, and 28-29 have been examined in this application. As of the date of this application, the Information Disclosure Statement (IDS) filed on 01/31/2019 has been taken into account.

Response to Amendment
In the amendment dated 06/01/2021, the following has occurred: Claims 1, 3, 5-8, 10-12, 16, 26, and 28 have been amended; Claims 2 and 4 have been canceled; Claim 29 has been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 5-18, 21-23, 26, and 28-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, necessitated by the amendment dated 06/01/2021. 
Additionally, the amendment has overcome the 112 rejections set forth in the previous action.



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “ the locking ring has teeth on an end face opposite to the rotating ring for engaging with teeth on a corresponding end face of the rotating ring” in claim 23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites “wherein the first torsional torque follows a cosine curve or a sine curve by a magnetic force”. – It is unclear if the curve is being attributed to the torque or a magnetic force.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-18, 21-22, 26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Boisclair (WO 2017/015764) in view of Janson (US Patent No. 4,239,092).
Regarding Claim 1, Boisclair discloses a balancing device arranged in a rotary apparatus having a rotary body (Boisclair: Fig. 9-11; 50 / 60A, 60B / 81) configured to at least one of pivot and swivel about at least one rotary shaft (Boisclair: Fig. 6-7; 45), the balancing device comprising: a magnet assembly (Boisclair: Fig. 6; 24, 44) including a first magnet (Boisclair: Fig. 6; 44) and a second magnet (Boisclair: Fig. 6; 24) arranged to be rotatable and translatable relative to one another; and wherein a torque generated by the first and second magnets is a first torsional torque, and wherein the first torsional torque compensates a second unbalancing torque generated by a center of gravity of the rotary body relative to the at least one rotary shaft (Boisclair: [0008]).
(Janson: Fig. 2, 5; 11, 18, 21, 24) configured to adjust a torque generated by first and second magnets (Janson: Fig. 2, 5; 3, 7), wherein the torque is a first torsional torque, and wherein the first torsional torque is adjusted by the torque adjusting mechanism such that the first torsional torque compensates a second torque (Janson: Col. 5, Ln. 67-68; Col. 6, Ln. 1-3).
Boisclair and Janson are analogous because they are from the same field of endeavor or a similar problem solving area e.g. torque generating joints. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Boisclair with the torque adjusting mechanism from Janson, with a reasonable expectation of success, in order to provide a mechanical means of adjusting the air gap between the magnets, enabling a user to adjust the torque generated by the connection and thereby adapt the device to different supported center of gravity or desired tension (Janson: Col. 5, Ln. 4-45, Ln. 67-68; Col. 6, Ln. 1-3; Boisclair: [0064]).
Regarding Claim 3, Boisclair, as modified, teaches the balancing device according to claim 1, wherein the first and second magnets (Boisclair: Fig. 6; 24, 44) include magnetizers (Boisclair: [0054]).
Regarding Claim 5, Boisclair, as modified, teaches the balancing device according to claim 1, wherein the torque adjusting mechanism (Janson: Fig. 2, 5; 11, 18, 21, 24) is configured to adjust at least one of an electric current and relative positions of the first and second magnets (Boisclair: Fig. 6; 24, 44) to permit the torque generated by the first and second magnets to be adjusted.
Claim 6, Boisclair, as modified, teaches the balancing device according to claim 1, wherein the first and second magnets (Boisclair: Fig. 6; 24, 44) are at least one of radial ring magnets, Halbach array magnets, Neodymium Iron Boron (NdFeB) magnets, samarium cobalt magnets, aluminum-nickel-cobalt magnets, ferrite magnets, permanent magnets, soft magnets, and electromagnets (Boisclair: [0056], [0083]-[0084]).
Regarding Claim 7, Boisclair, as modified, teaches the balancing device according to claim 1, wherein the torque adjusting mechanism (Janson: Fig. 2, 5; 11, 18, 21, 24) includes a magnet phase adjusting mechanism configured to adjust an initial relative phase of poles of at least one of the first magnet (Boisclair: Fig. 6; 44) and the second magnet (Boisclair: Fig. 6; 24).
Regarding Claim 8, Boisclair, as modified, teaches the balancing device according to claim 1, wherein the torque adjusting mechanism (Janson: Fig. 2, 5; 11, 18, 21, 24) includes a torque amplitude adjusting mechanism configured to adjust a coupling of the first magnet (Boisclair: Fig. 6; 44) and the second magnet (Boisclair: Fig. 6; 24).
Regarding Claim 9, Boisclair, as modified, teaches the balancing device according to claim 1, further comprising a balancing device housing (Boisclair: Fig. 5-7; 20, 25) and a frame of the rotary apparatus (Boisclair: Fig. 9-11; 50 / 60A, 60B / 80, 81), the balancing device housing being fixedly connected to the frame of the rotary apparatus.
Regarding Claim 10, Boisclair, as modified, teaches the balancing device according to claim 1, wherein at least one of the first magnet (Boisclair: Fig. 6; 44) and the second magnet (Boisclair: Fig. 6; 24) is fixedly mounted on the at least one rotary shaft (Boisclair: Fig. 6-7; 45).
Regarding Claim 11, Boisclair, as modified, teaches the balancing device according to claim 4, wherein: each of the first magnet (Boisclair: Fig. 6; 44) and the second magnet (Boisclair: Fig. 6; 24) has an annular shape, an inner diameter, and an outer diameter, the (Boisclair: Fig. 7-8).
Regarding Claim 12, Boisclair, as modified, teaches the balancing device according to claim 1, wherein at least one of the first magnet (Boisclair: Fig. 6; 44) and the second magnet (Boisclair: Fig. 6; 24) is formed by a plurality of magnet blocks arranged in a Halbach array (Boisclair: Fig. 8).
Regarding Claim 13, Boisclair, as modified, teaches the balancing device according to claim 8, wherein the torque amplitude adjusting mechanism (Janson: Fig. 2, 5; 11, 18, 21, 24) includes a drive (Janson: Fig. 2, 5; 11, 21) configured to move at least one of the first magnet (Boisclair: Fig. 6; 44) and the second magnet (Boisclair: Fig. 6; 24) relative to each other to permit the coupling of the first magnet and the second magnet to be changed at least one of gradually and in a stepped manner.
Regarding Claim 14, Boisclair, as modified, teaches the balancing device according to claim 13, wherein the coupling is defined as an area between the first magnet (Boisclair: Fig. 6; 44) and the second magnet (Boisclair: Fig. 6; 24) in which the first and the second magnets face each other.
Regarding Claim 15, Boisclair, as modified, teaches the balancing device according to claim 13, wherein the drive includes a first drive member (Janson: Fig. 2, 5; 11) and a second drive member (Janson: Fig. 2, 5; 21), the first drive member carries at least one of the first magnet (Boisclair: Fig. 6; 44) or the second magnet (Boisclair: Fig. 6; 24), the first drive is configured to move along the at least one rotary shaft (Boisclair: Fig. 6-7; 45), and the second drive member is operated outside of the balancing device housing to actuate the first drive member.
Regarding Claim 16, Boisclair, as modified, teaches the balancing device according to claim 15, wherein: the first drive member (Janson: Fig. 2, 5; 11) is formed by a sleeve slider mounted on the at least one rotary shaft (Boisclair: Fig. 6-7; 45), the sleeve slider has an (Janson: Fig. 2, 5; 23) at a side facing the second drive member, the second drive member (Janson: Fig. 2, 5; 21) includes at least one of a sleeve portion and rod portion, the at least one of the sleeve portion and the rod portion has an external thread (Janson: Fig. 2, 5; 22) at a side facing the first drive member configured to engage the internal thread.
Regarding Claim 17, Boisclair, as modified, teaches the balancing device according to claim 16, wherein: the second drive member (Janson: Fig. 2, 5; 21) further includes a manipulation member connected to the at least one of the sleeve portion and the rod portion, the second drive member is located outside of the balancing device housing (Boisclair: Fig. 5-7; 20, 25), and the manipulation member is configured to manipulate the torque amplitude adjusting mechanism (Janson: Fig. 2, 5; 11, 18, 21, 24).
Regarding Claim 18, Boisclair, as modified, teaches the balancing device according to claim 17, wherein the manipulation member is configured to at least one of (a) have a structure like a steering wheel, (b) have a structure like a rudder, and (c) be in a form of a hand wheel (Janson: Fig. 2).
Regarding Claim 21, Boisclair, as modified, teaches the balancing device according to claim 7, wherein the magnet phase adjusting mechanism (Janson: Fig. 2, 5; 11, 18, 21, 24) includes a member (Janson: Fig. 2, 5; 21) configured to be operated from an outside of the balancing device to impart rotation of at least one of the first magnet (Boisclair: Fig. 6; 44) and the second magnet (Boisclair: Fig. 6; 24).
Regarding Claim 22, Boisclair, as modified, teaches the balancing device according to claim 21, wherein the magnet phase adjusting mechanism (Janson: Fig. 2, 5; 11, 18, 21, 24) includes a rotating ring (Janson: Fig. 2, 5; 18, 24) arranged on an outer peripheral surface of the balancing device housing (Boisclair: Fig. 5-7; 20, 25).
Regarding Claim 26, Boisclair, as modified, teaches the balancing device according to claim 1, wherein: the rotary shaft (Boisclair: Fig. 6-7; 45) includes a rotary shaft segment, the (Boisclair: Fig. 6; 44) is arranged on the rotary shaft segment, and the rotary shaft segment is detachably connected to an end of the rotary shaft (Boisclair: Fig. 8).
Regarding Claim 29, Boisclair, as modified, teaches the balancing device according to claim 1, wherein the first torsional torque follows a cosine curve or a sine curve by a magnetic force (Boisclair: [0052]).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Boisclair (WO 2017/015764) in view of Janson (US Patent No. 4,239,092) as applied to claim 1 above, and further in view of Fukushima et al. (US Pub. No. 2015/0250547).
Regarding Claim 28, discloses the balancing device according to claim 1, but fails to disclose a rotary apparatus that is a surgical microscope system, and wherein the rotary body is a body of a surgical microscope. However, Fukushima teaches a rotary apparatus (Fukushima: Fig. 1; 510) that is a surgical microscope system, and wherein the rotary body is a body of a surgical microscope.
Boisclair and Fukushima are analogous because they are from the same field of endeavor or a similar problem solving area e.g. torque generating joints. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a surgical microscope as taught by Fukushima with the device in Boisclair, with a reasonable expectation of success, in order to provide an alternate means of supporting a surgical device that would benefit from a balanced arm system that does not need counterweights, thereby lowering the force required by a user to adjust the device and enabling the device to occupy a lower amount of space (Fukushima: [0009]-[0011]; Boisclair: [0002]-0004]).

Claims 1, 7, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Boisclair (WO 2017/015764) in view of Laffey et al. (US Patent No. 5,158,279).
Claim 1, Boisclair discloses a balancing device arranged in a rotary apparatus having a rotary body (Boisclair: Fig. 9-11; 50 / 60A, 60B / 81) configured to at least one of pivot and swivel about at least one rotary shaft (Boisclair: Fig. 6-7; 45), the balancing device comprising: a magnet assembly (Boisclair: Fig. 6; 24, 44) including a first magnet (Boisclair: Fig. 6; 44) and a second magnet (Boisclair: Fig. 6; 24) arranged to be rotatable and translatable relative to one another; and wherein a torque generated by the first and second magnets is a first torsional torque, and wherein the first torsional torque compensates a second unbalancing torque generated by a center of gravity of the rotary body relative to the at least one rotary shaft (Boisclair: [0008]).
Boisclair fails to disclose a torque adjusting mechanism configured to adjust a torque generated by the first and second magnets, wherein the torque is a first torsional torque, and wherein the first torsional torque is adjusted by the torque adjusting mechanism such that the first torsional torque compensates a second unbalancing torque generated when a center of gravity of the rotary body relative to the at least one rotary shaft changes. However, Laffey teaches a torque adjusting mechanism (Laffey: Fig. 1, 6; 16, 22, 24, 26) configured to adjust a torque generated by first and second magnets (Laffey: Fig. 1, 6; 18, 20), wherein the torque is a first torsional torque, and wherein the first torsional torque is adjusted by the torque adjusting mechanism such that the first torsional torque compensates a second torque (Janson: Col. 5, Ln. 67-68; Col. 6, Ln. 1-3).
Boisclair and Laffey are analogous because they are from the same field of endeavor or a similar problem solving area e.g. torque generating joints. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Boisclair with the torque adjusting mechanism from Janson, with a reasonable expectation of success, in order to provide a mechanical means of adjusting the overlapping surface area between the magnets, enabling a user to adjust the torque generated by the (Laffey: Col. 5, Ln. 1-22; Boisclair: [0063]).
Regarding Claim 7, Boisclair, as modified, teaches the balancing device according to claim 1, wherein the torque adjusting mechanism (Laffey: Fig. 1, 6; 16, 22, 24, 26) includes a magnet phase adjusting mechanism configured to adjust an initial relative phase of poles of at least one of the first magnet (Boisclair: Fig. 6; 44) and the second magnet (Boisclair: Fig. 6; 24).
Regarding Claim 21, Boisclair, as modified, teaches the balancing device according to claim 7, wherein the magnet phase adjusting mechanism (Laffey: Fig. 1, 6; 16, 22, 24, 26) includes a member (Janson: Fig. 2, 5; 21) configured to be operated from an outside of the balancing device to impart rotation of at least one of the first magnet (Boisclair: Fig. 6; 44) and the second magnet (Boisclair: Fig. 6; 24).
Regarding Claim 22, Boisclair, as modified, teaches the balancing device according to claim 21, wherein the magnet phase adjusting mechanism (Laffey: Fig. 1, 6; 16, 22, 24, 26) includes a rotating ring (Laffey: Fig. 1, 6; 22) arranged on an outer peripheral surface of the balancing device housing (Boisclair: Fig. 5-7; 20, 25).
Regarding Claim 23, Boisclair, as modified, teaches the balancing device according to claim 22, wherein: the magnet phase adjusting mechanism (Laffey: Fig. 1, 6; 16, 22, 24, 26) further includes a locking ring (Laffey: Fig. 1, 6; 16), the locking ring is arranged side by side with the rotating ring (Laffey: Fig. 1, 6; 22) on an outer peripheral surface of the balancing device housing, and the locking ring has teeth on an end face opposite to the rotating ring for engaging with teeth (Laffey: Fig. 1; 24) on a corresponding end face of the rotating ring.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M-F 10:30am-7pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/T.L.M/Examiner, Art Unit 3631                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631